—Order unanimously affirmed without costs. Memorandum: Plaintiff, a police recruit, was injured when she stepped in a hole while jogging as part of her training. Because plaintiff was a probationary police officer when injured, her injuries "were related to a particular risk that she had assumed as part of her duties” (Cooper v City of New York, 81 NY2d 584, 590; see also, Zanghi v Niagara Frontier Transp. Commn., 203 AD2d 960, lv granted 84 NY2d 804; Caruso v Bowman, 207 AD2d 956; Cottone v City of New York, 206 AD2d 981). As with other police officers injured in the line of duty (see, Cooper v City of New York, supra), plaintiff received salary and health benefits under General Municipal Law § 207-c (see, Connors v Bowles, 63 *934AD2d 956, lv dismissed 45 NY2d 832). Her probationary status does not render the fireman’s rule inapplicable. (Appeal from Order of Supreme Court, Erie County, Doyle, J.-Summary Judgment.) Present—Green, J. P., Balio, Wesley, Callahan and Doerr, JJ.